DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claim(s) 1, 2, 6, 7, 15, 17, 18, 20, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2018/0279182 (Sang, et al).
Sang, et al discloses a method (figures 3-9) for wireless communication at a radio access network (RAN) entity (figure 1, #140) in a communication system (#100) supporting inter-cell mobility (#170).  The method comprising receiving a measurement report (figures 3, 5, 9, #340, 540, 545, 930, paragraphs 85, 98, 113, etc.) from at least one user equipment (UE)(#170).  Determining reference information based on the measurement report (paragraph 113).  Selecting at least one cell (#Target DU) to serve the at least one UE (#170) based on the reference information and a serving cell (#Serving DU) configuration (paragraphs 4, 5, 85, 88, 92, 94, 101,  etc. figure 4, claims 12 and 12) of the RAN entity (#140) and transmitting one of layer 1 (Li) or layer 2 (L2) signaling to the at least one UE (#170) to identify the selected at least one cell (#365, 565, 940, paragraphs 88, 98, 130, etc.).

    PNG
    media_image1.png
    514
    779
    media_image1.png
    Greyscale

Regarding claim 2, note #140 being the cell site.  This claim is in alternative form.
Regarding claim 6, note paragraphs 92-93 and figure 4.
Regarding claim 7, note paragraphs 88 and 193.
Regarding claim 15, note paragraph 86-88. This claim is in alternative form.
Regarding claim 17, note paragraph 85.
Regarding claim 18, this is corresponding user equipment method to the method for the radio access network entity and is rejected for the same reason.  Note figure 4, paragraphs 92 and 93 for selecting one or more serving cells during inter-cell mobility operations based on the received Li or L2 layer signaling.
Regarding claim 20, note paragraph 85.   This claim is in alternative form.
Regarding claim 27, note paragraphs 86-88.
Regarding claim 28, note abstract, paragraphs 85-89.
Regarding claim 29, this claim is an apparatus inherent version of the method claim 1 and is rejected for the same reason.  Also note figure 8, #830, 820, 840, and 860.
Regarding claim 30, this claim is an apparatus inherent version of the method claim 18 and is rejected for the same reason.  Also note figure 8, #830, 820, 840, 860 and claim 1.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0279182 (Sang, et al) in view of ERICSSON: "Lower layer mobility enhancements".
Sang, et al discloses all subject matter, note the above paragraph, except for the serving cell configuration of the RAN entity comprises using a single PCI of one or more PCIs, the single PCI associated with a plurality of cell sites, including the at least one cell site, and transmitting a different set of reference signal IDs for each of the plurality of cell sites and the serving cell configuration of the RAN entity comprises each serving cell configured to have a plurality of PCIs configured for each serving cell in the communication system and configured to transmit a full set of reference signal IDs, and identifying through transmitting the L1 or L2 signaling at least one physical cell site, or a corresponding PCI or reference signal (RS) associated with the at least one cell site that serves the at least one UE and the reference signal IDs each comprise at least one of a synchronization signal block (SSB) ID, a channel state information reference signal (CSI-RS), or a positioning reference signal (PRS).  ERICSSON teaches the use of the serving cell configuration of the RAN entity comprises using a single PCI of one or more PCIs, the single PCI associated with a plurality of cell sites, including the at least one cell site, and transmitting a different set of reference signal IDs for each of the plurality of cell sites and the serving cell configuration of the RAN entity comprises each serving cell configured to have a plurality of PCIs configured for each serving cell in the communication system and configured to transmit a full set of reference signal IDs, and identifying through transmitting the L1 or L2 signaling at least one physical cell site, or a corresponding PCI or reference signal (RS) associated with the at least one cell site that serves the at least one UE and the reference signal IDs each comprise at least one of a synchronization signal block (SSB) ID, a channel state information reference signal (CSI-RS), or a positioning reference signal (PRS) for the purpose of improving the handover robustness and to achieve no handover interruption, note sections 2.1 and 2.2. Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the serving cell configuration of the RAN entity comprises using a single PCI of one or more PCIs, the single PCI associated with a plurality of cell sites, including the at least one cell site, and transmitting a different set of reference signal IDs for each of the plurality of cell sites and the serving cell configuration of the RAN entity comprises each serving cell configured to have a plurality of PCIs configured for each serving cell in the communication system and configured to transmit a full set of reference signal IDs, and identifying through transmitting the L1 or L2 signaling at least one physical cell site, or a corresponding PCI or reference signal (RS) associated with the at least one cell site that serves the at least one UE and the reference signal IDs each comprise at least one of a synchronization signal block (SSB) ID, a channel state information reference signal (CSI-RS), or a positioning reference signal (PRS) for the purpose of improving the handover robustness and to achieve no handover interruption, as taught by ERICSSON, in the method for wireless communication at a radio access network (RAN) entity in a communication system supporting inter-cell mobility of Sang, et al in order to support two types of mobility,  mobility without RRC involvement  and mobility with RRC involvement Mobility with RAC involvement.
Regarding claim 16, note section 2.1 in ERICSSON.
		These claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0279182 (Sang, et al) in view of United States Patent Application Publication 2017/0238301 (NAKAZAWA, et al).
Sang, et al discloses all subject matter, note the above paragraph, except for the cell site having a plurality of remote radio heads (RRHs), selecting a respective frequency location in transmission resources for each RRH in the plurality of RRHs and transmitting each respective frequency location for each RRH in the plurality of RRHs.  NAKAZAWA, et al teaches the use of the cell site having a plurality of remote radio heads (RRHs), selecting a respective frequency location in transmission resources for each RRH in the plurality of RRHs and transmitting each respective frequency location for each RRH in the plurality of RRHs for the purpose of transmitting data at a relatively high speed with a relatively short delay and accommodating various communication terminal devices can be obtained, note paragraphs 166, 209, 222, etc.

Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the cell site having a plurality of remote radio heads (RRHs), selecting a respective frequency location in transmission resources for each RRH in the plurality of RRHs and transmitting each respective frequency location for each RRH in the plurality of RRHs for the purpose of transmitting data at a relatively high speed with a relatively short delay and accommodating various communication terminal devices can be obtained, as taught by NAKAZAWA, et al, in the method for wireless communication at a radio access network (RAN) entity in a communication system supporting inter-cell mobility of Sang, et al in order for the  radio format is set for each communication terminal device in accordance with, for example, a type of use including a moving speed of the communication terminal device.
This claim is in alternative form.


The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0279182 (Sang, et al) in view of United States Patent Application Publication 2020/0314738 (Qi).
Sang, et al discloses all subject matter, note the above paragraph, except for transmitting at least one index via the Li or L2 signaling, wherein the at least one index indicates at least one selected SSB frequency location.  Qi teachers the use of transmitting at least one index via the Li or L2 signaling, wherein the at least one index indicates at least one selected SSB frequency location for the purpose of inter-node discovery in a telecommunication network, note Abstract, paragraph 10, claim 1.
Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting at least one index via the Li or L2 signaling, wherein the at least one index indicates at least one selected SSB frequency location for the purpose of inter-node discovery in a telecommunication network, as taught by Qi, in the method for wireless communication at a radio access network (RAN) entity in a communication system supporting inter-cell mobility of Sang, et al in order for defining a Synchronization Signal Block, SSB, Transmission Configuration, STC, comprising information elements related to one or more of numerology, periodicity, offset, duration, SSB index and location in the frequency domain, the node transmitting an SSB or SSB burst set according to the information elements in the STC is provided.  
This claim is in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0279182 (Sang, et al) in view of United States Patent Application Publication 2018/0288764 (Ramamurthi, et al).
Sang, et al discloses all subject matter, note the above paragraph, except for selecting the respective frequency location for each RRH.  Ramamurthi, et al teaches the use of selecting the respective frequency location for each RRH for the purpose of assigning user equipment to frequency bands on multiband advanced wireless communication networks, note paragraph 29.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of selecting the respective frequency location for each RRH for the purpose of assigning user equipment to frequency bands on multiband advanced wireless communication networks, as taught by Ramamurthi et al, in the method for wireless communication at a radio access network (RAN) entity in a communication system supporting inter-cell mobility of Sang, et al in order for issue a command to a user equipment device included in the user equipment devices and operating in the first frequency band to switch to operating in the second frequency band.
The term “or” makes the limitations optional since broad meaning of “or” can be used to indicate alternative conditions.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 13, 14, 19, 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or make obvious the now claimed the UE configured to operate according to at least one of a plurality of operation modes of the communication system, the operation modes comprising one of: (1) each serving cell in the communication system having one PCI and a plurality of physical cell sites, wherein each physical cell site is configured to transmit a different set of cell-defining reference signals and the Li or L2 layer signaling configured to select a physical cell site to serve the UE based on the uplink reference signal, (2) each serving cell in the communication system having a plurality of PCIs and a plurality of physical cell sites, wherein each physical cell site is configured to utilize a PCI of the plurality of PCIs and is configured to transmit a full set of cell-defining reference signals and the Li or L2 layer signaling configured to select a physical cell site to serve the UE based on the uplink reference signal for each PCI reported by the uplink reference signal or (3) each serving cell in the communication system having one PCI, wherein the Li or L2 layer signaling is configured to select a serving cell of the one or more serving cells or a serving cell ID corresponding to the selected serving cell based on the uplink reference signal for each PCI reported by the uplink reference signal in combination with in a method for wireless communication at a user equipment (UE) in a wireless communication system supporting inter-cell mobility, the method comprising transmitting an uplink reference signal to a radio access network (RAN) entity that includes at least one of power and signal measurements.  Receiving one of layer 1 (LI) or layer 2 (L2) signaling from the RAN entity that identifies one or more selected serving cells to serve the UE based on the transmitted uplink reference signal and selecting one or more serving cells during inter-cell mobility operations based on the received Li or L2 layer signaling.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is "inherent" or otherwise implicit in relevant reference (Standard Havens Products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321).  “...a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all of the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, (Fed. Cir. 2015).  Thus, “a reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.”  This was an anticipation, without resort to obviousness, because the reference sufficiently disclosed making the combination, though not expressed a single embodiment or example, Blue Calypso, LLC v. Groupon, Inc. (Fed. Cir. Mar. 1, 2016).  During examination before the Patent and Trademark Office, claims must be given their broadest reasonable interpretation and limitations from the specification may not be imputed to the claims (Ex parte Akamatsu, 22 USPQ2d, 1918; In re Zletz, 13 USPQ2d 1320, In re Priest, 199 USPQ 11). During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). In response to Applicant's argument, the law of anticipation requires that a distinction be made between the invention described or taught and the invention claimed.  It does not require that the reference "teach" what the subject patent teaches.  Assuming that a reference is properly "prior art," it is only necessary that the claims under consideration "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it.  It was held in In re Donohue, 226 USPQ 619, that, "It is well settled that prior art under 35 USC §102(b) must sufficiently describe the claimed invention to have placed the public in possession of it...Such possession is effected if one of ordinary skill in the art could have combine the description of the invention with his own knowledge to make the claimed invention."  Clear inference to the artisan must be considered, In re Preda, 159 USPQ 342.  A prior art reference must be considered together with the knowledge of one of ordinary skill in the pertinent art, In re Samour, 197 USPQ 1. During patent examination, the pending claims must be “given the broadest reasonable interpretation consistent with the specification.” Claim term is not limited to single embodiment disclosed in specification, since number of embodiments disclosed does not determine meaning of the claim term, and applicant cannot overcome "heavy presumption" that term takes on its ordinary meaning simply by pointing to preferred embodiment (Teleflex Inc. v. Ficosa North America Corp., CA FC, 6/21/02, 63 USPQ2d 1374).  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA1969). “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).



Applicant’s attorney states that the reference does not disclose selecting at least one cell to serve the at least one UE based on the reference information and a serving cell configuration of the RAN entity.  But the attorney does not take broadest reasonable interpretation and inserts limitations imputed to the claims.  The specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).  "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Attempt to invoke limitations present in the preferred embodiment but absent from the claims themselves violates the established claim construction principles.



A “reference information” means thee use of a source of information in order to ascertain something.  Sang, et al clearly has “reference information” from the measurement report.  “At step 427, the target DU 407 transmits a UL measurement report to the CU 410.
[0093] At step 430, the CU 410 performs a handover decision. The CU 410 does so by considering the UL measurement reports, and the handover decision includes any combination of an admission control at the target DU 407….”
In paragraph 4, Sang, et al shows the reference information, “Optionally, in any of the proceeding embodiments, the one or more processors execute the instructions to: generate an L2 measurement report in response to the L2 measurement control message, wherein the L2 measurement report comprises at least one of second MAC CEs, UCI, and a RLC status…”
“Configuration” means an arrangement of elements in a particular form, figure, or combination.  Sang, et al clearly shows serving cell configuration or arrangement of elements in a particular form, figure, or combination.

Sang, et al discloses “DUs generate the L2 signaling based on dynamic RRC or static system configurations from CUs, statically programmed policies or parameters, localized UL measurement from TRPs, DL measurement reports from a UE to the TRPs in the UL, or localized DL measurement reports from the UE.”
Sang, et al states, “[0085] At step 325, the UE 305, the source DU 310, the target DU 315, and the CU 320 perform pre-configuration for L2 mobility. The pre-configuration comprises dynamic L3 RRC signaling, dynamic L2 signaling, dynamic selection of the mobility scheme, or statically-programmed policies or parameters. At step 330, the source DU 310 transmits to the UE 305 an L2 measurement control message using L1 signaling or L2 signaling of MAC CEs, DCI, or UCI. The L2 measurement control message is functionally similar to an L3 RRC connection reconfiguration message.”



Also, “[0092] At step 413, the UE 403, the source DU 405, the target DU 407, and the CU 410 perform pre-configuration for L2 mobility in a manner similar to step 325 in in the message sequence diagram 300 in FIG. 3. At step 415, the UE 403 transmits to the source DU 405 UL reference signals. At step 417, the source DU 405 performs a UL measurement of UL reference signal quality. The source DU 405 may do so using only L1 signaling or using a combination of L1 signaling and L2 signaling. At step 420, the source DU 405 transmits to the CU 410 a UL measurement report. At step 423, the UE 403 transmits to the target DU 407 UL reference signals. At step 425, the target DU 407 performs an L2 UL measurement. At step 427, the target DU 407 transmits a UL measurement report to the CU 410.”
And, “[0101] At step 613, the UE 603 and the CU 610 communicate legacy or enhanced L3 RRC configuration signaling. For instance, the configuration signaling comprises a DL RRC connection reconfiguration message with mobility scheme selection information, parameter information, or measurement configuration information enhanced with a preference of L3 mobility messaging involving the CU 610. At step 615, the CU 610 transmits an L3 measurement control message to the UE 603. The source DU 605 may relay the L3 measurement control message at L2 or L1 using an encapsulated L3 RRC message.”


    PNG
    media_image2.png
    552
    815
    media_image2.png
    Greyscale

During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.  See MPEP § 2111 for a full discussion of broadest reasonable  interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning give to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. During examination of a patent application, a claim is given its broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
Sang, et al clearly shows selecting at least one cell (#Target DU) to serve the at least one UE is “based”  (meaning have as the foundation for (something) or use as a point from which (something) can develop) on the reference information and a serving cell (#Source DU)configuration
If Applicant claims their invention in extreme broad terms, it should not come a surprise to Applicant that the Examiner looks at the claims just as broadly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645